ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-205, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that PATRICK J. MOORE of RIDLEY PARK, PENNSYLVANIA, who was admitted to the bar of this State in 1989, and who has been suspended from the practice of law since January 15, 2003, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of *162diligence), RPC 1.4(b) (failure to keep client reasonably informed about the status of matter) and RPC 8.4(c) (conduct involving fraud, dishonesty, deceit or misrepresentation);
And PATRICK J. MOORE having failed to appear on the Order to Show Cause issued in this matter;
And the Court having determined from its review of the matter that a one-year suspension from practice is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that PATRICK J. MOORE is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.